Interlocutory and final decrees affirmed with costs of this appeal. There is no error in the final decree which ordered the defendants to remove dirt and debris from the plaintiffs’ land, enjoined the defendants from permitting such material to “escape, spread, fall or be washed onto” the plaintiffs’ land, and ordered the payment of damages. The decree is supported by the master’s findings that the defendants acted negligently in placing a quantity of fill on their land without taking reasonable precautions to prevent its going upon and injuring the plaintiffs’ land, and in damaging it and causing the plaintiffs loss in the amount ordered paid in the final decree. That much of the fill was moved by Hurricane Donna m September, 1960, does not vitiate the finding of negligence. The master found that, during a preceding light rain, fill washed onto the plaintiffs’ *782land. Nothing in the report bars the conclusion that the defendants’ negligence was one cause and a proximate cause of the entire damage.
Anthony J. Randazzo for the defendants.
Salvatore J. Basile (J. John Berger with him) for the plaintiffs.